[exhbiit102levinwayne2_image1.jpg]



November 13, 2015
Mr. Wayne Levin
2700 Colorado Ave., Suite 200
Santa Monica, California 90404


RE:    Employment Agreement
Dear Mr. Levin:
On behalf of Lions Gate Entertainment Inc. (the “Company”), this letter is to
confirm the terms of your employment by the Company. We refer to you herein as
“Employee.” The terms of Employee’s employment with the Company will be as
follows:
1.TERM
(a)    The term of this agreement (this “Agreement”) will begin on April 1, 2016
(the “Effective Date”) and end on March 31, 2020, subject to early termination
as provided in Section 7 below (the “Term”). As of the Effective Date, this
Agreement supersedes and replaces in its entirety the employment agreement
between Employee and the Company, entered into as of February 7, 2013 (the
“Current Agreement”). From and after the Effective Date, Employee’s title shall
be Chief Strategic Officer and General Counsel of Lions Gate Entertainment
Corp., the Company’s parent (“Lions Gate”), and its subsidiaries. In such
capacity, Employee shall report to the Chief Executive Officer of the Company,
currently Jon Feltheimer (the “CEO”). Employee shall render such services as are
customarily rendered by persons in Employee’s capacity in the motion picture
industry and as may be reasonably requested by the Company.
(b)    So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company. As long as Employee’s meaningful business
time is devoted to the Company, Employee may devote a reasonable amount of time
to management of personal investments and charitable, political and civic
activities, so long as these activities do not conflict with the Company’s
interests or otherwise interfere with Employee’s performance under this
Agreement.
(c)    Subject to travel required by Employee’s position and consistent with the
reasonable business of the Company, Employee will be based in the Los Angeles,
California area.
(d)    During the Term, the Company shall pay for the services of an assistant
to the extent available in keeping with the Company’s policy and practice for
the Company’s co-Chief Operating Officers and division heads.

Page 1 of 22



--------------------------------------------------------------------------------



2.    COMPENSATION
(a)    Base Salary. During the Term of this Agreement, Employee will be entitled
to receive base salary (“Base Salary”), payable in accordance with the Company’s
normal payroll practices in effect. During the Term, Employee’s annual rate of
Base Salary will be $900,000.
(b)    Payroll. Nothing in this Agreement shall limit the Company’s right to
modify its payroll practices, as it deems necessary.
(c)    Bonuses. During the Term, Employee shall be eligible to receive annual
performance bonuses based on such Company and/or individual performance criteria
as determined by the Compensation Committee (the “CCLG”) of the Board of
Directors of Lions Gate, in its discretion and in consultation with the CEO.
Except as expressly provided in Section 7 below, Employee must be employed with
the Company through the end of the Company’s fiscal year to be eligible to
receive a bonus for such fiscal year. Any such bonus will be paid as soon as
practicable after the end of the applicable fiscal year and in all events within
the “short-term deferral” period provided under Treasury Regulation Section
1.409A-1(a)(4) (generally within two and one‑half months after the end of the
fiscal year for which the bonus is paid). Notwithstanding the foregoing, the
provisions of Employee’s Current Agreement shall govern as to Employee’s bonuses
for the Company’s 2016 fiscal year.
(d)    Tax Withholding. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.
3.    BENEFITS
As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company (including the Company’s co-Chief Operating
Officers and division heads) and in all events subject to the terms of such
plans. For the sake of clarity, such plans do not include compensation and/or
any bonus plans.
4.    VACATION AND TRAVEL
(a)    Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. Employee shall accrue no paid vacation.
(b)    Employee will be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.

Page 2 of 22



--------------------------------------------------------------------------------



(c)    In addition, to the extent the following are within the Company’s policy
and practice then in effect for similarly situated employees (including the
Company’s co-Chief Operating Officers and division heads), Employee shall be
entitled to (i) business class travel for flights in excess of four (4) hours;
(ii) all customary “perqs” of division heads and the co-Chief Operating Officers
of the Company; (iii) a cell phone, which may be expensed; (iv) a reserved
parking space; and (v) reimbursement for all expenses reasonably incurred in
connection with his employment.
(d)    The Company reserves the right to modify, suspend or discontinue any and
all of the above referenced benefits, plans, practices, policies and programs
(including those in Section 3) at any time (whether before or after termination
of employment) without notice to or recourse by Employee so long as action is
taken in general with respect to other similarly situated persons (including the
Company’s co-Chief Operating Officers and division heads) and does not single
out Employee.
5.    EQUITY GRANTS
(a)    Time-Based Grants. On November 13, 2015, the CCLG approved the grant to
Employee of 56,250 restricted stock units (the “Time-Based RSU Grant”) and an
option to purchase 101,250 common shares of Lions Gate at a per-share exercise
price equal to the closing price of a Lions Gate common share on the date of
grant of the option (the “Time-Based Option,” and together with the Time-Based
RSU Grant, the “Time-Based Grants”). Each Time-Based Grant shall be evidenced by
and subject to the terms of an award agreement in the form generally then used
by Lions Gate to evidence grants of that type under Lions Gate’s 2012
Performance Incentive Plan (the “Plan”).
(i)
Vesting. Subject to Section 5(a)(ii) below, the Time-Based Grants shall each
vest as to one-third (1/3) of the award on each of November 13, 2016 and
November 13, 2017, and as to one-sixth (1/6) of the award on each of November
13, 2018 and November 13, 2019.

(ii)
Continuance of Employment. The vesting schedule in Section 5(a)(i) above
requires Employee’s continued employment with the Company through the applicable
vesting date as a condition to the vesting of each installment of the applicable
Time-Based Grant and the rights and benefits thereto, except as otherwise set
forth herein.

(b)    Performance-Based Grants. On November 13, 2015, the CCLG approved the
grant to Employee of 93,750 performance-based restricted stock units (the
“Performance-Based RSU Grant”) and a performance-based option to purchase
168,750 common shares of Lions Gate at a per-share exercise price equal to the
closing price of a Lions Gate common share on the date of grant of the option
(the “Performance-Based Option,” and together with the Performance-Based RSU
Grant, the “Performance-Based Grants”). Each Performance-Based Grant shall be
evidenced by and subject to the terms of an award agreement in the form
generally then used by Lions Gate to evidence grants of that type under the
Plan.

Page 3 of 22



--------------------------------------------------------------------------------



(i)
Vesting. Subject to Section 5(b)(ii) below, each Performance-Based Grant shall
be eligible to vest as follows (each vesting date a “Performance Vesting Date”):

(A)
one-fifth (1/5) of each Performance-Based Grant will vest on November 13, 2016;

(B)
one-fifth (1/5) of each Performance-Based Grant will vest on November 13, 2017;

(C)
three-tenths (3/10) of each Performance-Based Grant will vest on November 13,
2018; and

(D)
three-tenths (3/10) of each Performance-Based Grant will vest on November 13,
2019.

The vesting of each Performance-Based Grant on the applicable Performance
Vesting Date shall be subject to an assessment of Employee’s personal
performance over the twelve (12) month period ending on such Performance Vesting
Date (or, if so determined by the CCLG, performance over a fiscal year of Lions
Gate that overlaps with such twelve (12)-month period), Such performance
assessment and the determination as to the portion (if any) of each
Performance-Based Grant that will vest on such Performance Vesting Date shall be
made by the CCLG in its discretion, in consultation with the CEO. Any portion of
the Performance-Based RSU Grant or the Performance-Based Option that does not
vest on the applicable Performance Vesting Date shall expire on that date with
no possibility of further vesting; provided, however, that the CCLG may, in its
sole discretion, provide that any installment of a Performance-Based Grant
eligible to vest on a particular Performance Vesting Date that does not vest on
such date may vest on any future Performance Vesting Date (but in no event shall
either award vest as to more than 100% of the shares subject to such award).
(ii)
Continuance of Employment. The vesting schedule in Section 5(b)(i) above
requires Employee’s continued employment with the Company through the applicable
vesting date as a condition to the vesting of each installment of the applicable
Performance-Based Grant and the rights and benefits thereto, except as otherwise
set forth herein.

(c)    Acceleration of Equity Awards. The following provisions shall apply to
the equity awards contemplated by this Section 5:
(i)
In the event that either (A) Employee’s employment terminates due to his death,
or (B) a Change of Control (as defined herein) occurs during the Term of this
Agreement and on or within twelve (12) months following


Page 4 of 22



--------------------------------------------------------------------------------



such Change of Control, Employee’s employment is terminated by the Company
“without cause” or by Employee for “Good Reason” (as such terms are defined in
Section 7 below), the Time-Based Grants and Performance-Based Grants provided in
Sections 5(a) and (b) above, to the extent then outstanding and unvested, shall
immediately accelerate and become fully vested.
(ii)
In the event that during the Term, either (A) Employee’s employment is
terminated at any time by the Company “without cause” as contemplated by Section
7(a)(v) below, or (B) the employment of both Jon Feltheimer and Michael Burns
with the Company terminates (the second such termination to occur, a “Change in
Management”) and on or within twelve (12) months following such Change in
Management, Employee’s employment is terminated by Employee for “Good Reason”
(as such term is defined in Section 7(a)(vi) below), then each installment of
the Time-Based Grants and Performance-Based Grants provided in Sections 5(a) and
(b) above that is then outstanding and unvested and is scheduled to vest within
the period of twelve (12) months following such termination of employment shall
vest in full on the termination date, and fifty percent (50%) of each
installment of the Time-Based Grants and Performance-Based Grants provided in
Sections 5(a) and (b) above that is then outstanding and unvested and is
scheduled to vest within the period commencing twelve (12) months following such
termination of employment and ending twenty-four (24) months following such
termination of employment shall vest on the termination date.

(iii)
Any portion of the Time-Based Grants and Performance-Based Grants that is
unvested after giving effect to the accelerated vesting provisions in paragraph
(ii) above shall terminate on the date of Employee’s termination of employment.

(iv)
Notwithstanding any provision to the contrary herein or in any equity award or
other agreement, the provisions for accelerated vesting of equity awards in this
Section 5(c) shall apply to, in addition to the Time-Based Grants and
Performance-Based Grants, any other equity-based awards granted by the Company
to Employee that are (A) outstanding as of the date of this Agreement or (B)
granted during the Term at any time after the date of this Agreement (unless
otherwise expressly provided by the CCLG at the time it approves the applicable
grant).

(d)    Definition of Change in Control. For the purposes of this Agreement,
“Change of Control” shall mean:
(i)
if any person, other than (A) any person who holds or controls entities that, in
the aggregate (including the holdings of such person), hold or control
thirty-three percent (33%) or more of the outstanding shares of


Page 5 of 22



--------------------------------------------------------------------------------



Lions Gate on the date of execution of this Agreement by each party hereto
(collectively, a “Thirty-Three Percent Holder”) or (B) a trustee or other
fiduciary holding securities of Lions Gate under an employee benefit plan of
Lions Gate, becomes the beneficial owner, directly or indirectly, of securities
of Lions Gate representing thirty-three percent (33%) or more of the outstanding
shares as a result of one or more related transactions in the context of a
merger, consolidation, sale or other disposition of equity interests or assets
of Lions Gate, excluding any transactions or series of transactions involving a
sale or other disposition of securities of Lions Gate by a Thirty-Three Percent
Holder;
(ii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of thirty-three percent (33%) or more of
Lions Gate's assets (or consummation of any transaction, or series of related
transactions, having similar effect);

(iii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;

(iv)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Thirty-Three Percent Holder in a single transaction or a series of
transactions), a shareholder or group of shareholders acting in concert, other
than a Thirty-Three Percent Holder in a single transaction or a series of
transactions, obtain control of thirty-three percent (33%) or more of the
outstanding shares of Lions Gate;

(v)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, a shareholder or group of shareholders acting in concert obtain control of
at least half of the Board, excluding any transactions or series of transactions
involving a sale or other disposition of securities of Lions Gate by a
Thirty-Three Percent Holder;

(vi)
if there is a dissolution or liquidation of Lions Gate; or

(vii)
if there is any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing, excluding any
transaction or series of transactions involving a Thirty-Three Percent Holder.


Page 6 of 22



--------------------------------------------------------------------------------



6.    HANDBOOK
Employee agrees that the Company Employee Handbook outlines other policies in
addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that the Company retains the
right to revise, modify or delete any such policy or any employee benefit plan
it deems appropriate. Notwithstanding the foregoing, in the event any provision
of the Company Employee Handbook conflicts with this Agreement, the provisions
of this Agreement shall control.
7.    TERMINATION
(a)    This Agreement and the Term shall terminate upon the happening of any one
or more of the following events:
(v)
The mutual written agreement between the Company and Employee.

(vi)
The death of Employee.

(vii)
Employee’s having become so physically or mentally disabled as to be incapable,
even with a reasonable accommodation, of satisfactorily performing his duties
hereunder for a period of ninety (90) days or more, provided that Employee has
not cured such disability within ten (10) days of written notice.

(viii)
The determination on the part of the Company that “cause” exists for termination
of this Agreement. As used herein, “cause” is defined as the occurrence of any
of the following:

(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);

(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;

(C)
material breach of this Agreement by Employee; or

(D)
any act of misconduct by Employee having a substantial adverse effect on the
business or reputation of the Company.

Prior to terminating Employee's employment for "cause," the Company shall
provide Employee with written notice of the grounds for the proposed
termination. If the grounds for termination are capable of cure, the Employee
shall have fifteen (15) days after receiving such notice in which to cure such
grounds to the extent such cure is possible. If not cure is possible or Employee
has failed to cure, Employee's employment shall terminate upon the 15th day
following notice of termination.

Page 7 of 22



--------------------------------------------------------------------------------



(ix)
Employee is terminated “without cause.” Termination “without cause” shall be
defined as Employee being terminated by the Company for any reason other than as
set forth in Sections 7(a)(i)‑(iv) above. In the event of a termination “without
cause,” subject to Employee’s execution and delivery to the Company of a general
release of claims in substantially the form attached hereto as Exhibit A (with
such changes as may be reasonably required to such form to help ensure its
enforceability in light of any changes in applicable law) not more than
twenty-one (21) days after the date of such termination (and Employee’s not
revoking such release within any revocation period provided under applicable
law), Employee shall be entitled to receive a severance payment equal to 50% of
the amount of the Base Salary that Employee would have been entitled to receive
for the period commencing on the date of such termination and ending on the last
day of the Term had Employee continued to be employed with the Company through
such date (but no less than the greater of either (x) twelve (12) months’ Base
Salary at the rate in effect on Employee’s termination or (y) the amount
Employee would receive from the Company’s severance policy for non-contract
employees that is in effect at the time of termination). Subject to the release
provision set forth above, such amount shall be paid in cash in a lump sum as
soon as practicable after (and in all events within sixty (60) days after the
date of Employee’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) with the Company; provided, however, that if the
60-day period following Employee’s separation from service spans two calendar
years, such lump sum payment shall be made within such 60-day period but in the
second of the two calendar years. The Company shall provide the final form of
release agreement to Employee not later than seven (7) days following the
termination date. The Company’s provision of the payments and benefits referred
to in this Section 7(a)(v) and Section 5 and Section 7(a)(vii), in addition to
the accrued obligations described in Section 7(b) below, shall relieve the
Company of any and all obligations to Employee.

(x)
The foregoing notwithstanding, if Employee’s employment with the Company
terminates on or within twelve (12) months following a Change of Control or a
Change in Management (as defined in Section 5(c)) pursuant to a termination by
the Company “without cause” or by Employee for “Good Reason” (as defined below),
then Employee shall be entitled to receive (in addition to any rights to
accelerated vesting of equity awards under Section 5 hereof and in lieu of the
severance provided in Section 7(a)(v) above) a severance payment equal to 100%
of the amount of the Base Salary that Employee would have been entitled to
receive for the period commencing on the date of such termination and ending on
the last day of the Term had Employee continued to be employed with the Company
through such date (but no less than the


Page 8 of 22



--------------------------------------------------------------------------------



greater of either (x) twelve (12) months’ Base Salary at the rate in effect on
Employee’s termination or (y) the amount Employee would receive from the
Company’s severance policy for non-contract employees that is in effect at the
time of termination); provided, however, that Employee’s right to receive such
payments shall be subject to satisfaction of the requirement to provide a
general release of claims in accordance with Section 7(a)(v). Subject to such
release requirement, the amount referred to in the foregoing clause shall be
paid in cash in a lump sum as soon as practicable after (and in all events
within sixty (60) days after the date of Employee’s “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)) with the
Company; provided, however, that if the 60-day period following Employee’s
separation from service spans two calendar years, such lump sum payment shall be
made within such 60-day period but in the second of the two calendar years. The
Company’s provision of the payments and benefits referred to in this Section
7(a)(vi) and in Section 5 and Section 7(a)(vii), in addition to the accrued
obligations described in Section 7(b) below, shall relieve the Company of any
and all obligations to Employee.
For purposes of this Agreement, “Good Reason” shall mean any material diminution
by the Company in Employee’s responsibilities as measured against Employee’s
responsibilities prior to the Change of Control or Change in Management, as
applicable, or any change in the positions to which Employee reports which
results in Employee reporting to individuals with a materially lower level of
authority than the individuals to whom Employee currently reports; provided,
however, that any such condition shall not constitute “Good Reason” unless both
(x) Employee provides written notice to the Company of the condition claimed to
constitute Good Reason within ninety (90) days of the initial existence of such
condition, and (y) the Company fails to remedy such condition within thirty (30)
days of receiving such written notice thereof; and provided, further, that in
all events the termination of Employee’s employment with the Company shall not
be treated as a termination for “Good Reason” unless such termination occurs not
more than one (1) year following the initial existence of the condition claimed
to constitute “Good Reason.” For these purposes, if the Company is purchased by
another entity, it shall not be considered a material diminution in
responsibility if Employee is made either (i) General Counsel at that other
entity or (ii) Chief Strategic Officer at that other entity. However, it shall
be considered a material diminution in responsibility if Employee is required to
report to another person performing a legal role in such other entity, General
Counsel or otherwise, unless Employee consents.
(xi)
In addition, if Employee becomes entitled to receive the severance benefits
provided in either Section 7(a)(v) or 7(a)(vi) above and subject to


Page 9 of 22



--------------------------------------------------------------------------------



the release requirement set forth therein, or if Employee’s employment
terminates pursuant to either Section 7(a)(ii) or 7(a)(iii) above, Employee
shall also be entitled to (A) payment by the Company of any bonus payable
pursuant to Section 2 on a prorated basis for the fiscal year in which such
termination of employment occurs based on the amount of such fiscal year worked
by Employee (any such bonus to be paid at the time provided in Section 2 above
and no such bonus to be payable for any fiscal year subsequent to the year of
termination of employment); and (B) if Employee timely elects continued health
coverage pursuant to COBRA, payment by the Company of his COBRA premiums for six
(6) months following his date of termination (or, if earlier, the date he
becomes eligible for coverage under the health plan of a future employer or the
Company is otherwise no longer required to offer COBRA coverage to Employee).
(b)    In the event that this Agreement is terminated pursuant to Sections
7(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that the Company shall pay to Employee,
any base salary that had accrued but had not been paid (including accrued and
unpaid vacation time) as of the date of termination (and, in the case of a
termination pursuant to Section 7(a)(ii), shall provide the benefits provided in
Section 5(c)(i), and in the case of a termination pursuant to Section 7(a)(ii)
or 7(a)(iii), shall provide the benefits provided in Section 7(a)(vii)).
Following the termination of the Term and/or this Agreement for any reason,
Sections 9 through 15 shall, notwithstanding anything else herein to the
contrary, survive and continue to be binding upon the parties following such
termination.
8.    EXCLUSIVITY AND SERVICE
Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and professional manner, and as instructed by the
Company in all matters, including those involving artistic taste and judgment,
but there shall be no obligation on the Company to cause or allow Employee to
render any services, or to include all or any of Employee’s work or services in
any motion picture or other property or production.
9.    INTELLECTUAL PROPERTY
(a) Employee agrees that the Company shall be the sole and exclusive owner
throughout the universe in perpetuity of all of the results and proceeds of
Employee’s services, work and labor in connection with Employee’s employment by
the Company, during the Term and any other period of employment with the
Company, free and clear of any claims, liens or encumbrances. Employee shall
promptly and fully disclose to the Company, with all necessary

Page 10 of 22



--------------------------------------------------------------------------------



detail for a complete understanding of the same, any and all developments,
clients and potential client lists, discoveries, inventions, improvements,
conceptions, ideas, writings, processes, formulae, contracts, methods, works,
whether or not patentable or copyrightable, which are conceived, made, acquired,
or written by Employee, solely or jointly with another, while employed by the
Company (whether or not at the request or upon the suggestion of the Company)
and which are substantially related to the business or activities of the Company
its parent, affiliates, or subsidiaries that are within the scope of Employee’s
employment and responsibilities hereunder (collectively, “Proprietary Rights”).
For purposes of clarity, Proprietary Rights shall not include works of fiction
created by Employee outside the scope of Employee’s employment and
responsibilities hereunder.


(b) All copyrightable works that Employee creates in connection with Employee’s
obligations under this Agreement and any other period of employment with the
Company, its parent, affiliates, or subsidiaries shall be considered “work made
for hire” and therefore the property of the Company. To the extent any work so
produced or other intellectual property so generated by Employee is not deemed
to be a “work made for hire,” Employee hereby assigns and transfers and agrees
to assign and transfer to the Company (or as otherwise directed by the Company)
Employee's full rights, title and interests in the Proprietary Rights to the
Company or its designee. In addition, Employee shall deliver to the Company any
and all drawings, notes, specifications and data relating to the Proprietary
Rights. Whenever requested to do so by the Company, Employee shall execute and
deliver to the Company any and all applications, assignments and other
instruments and do such other acts that the Company shall reasonably request to
apply for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title thereto to the Company. Employee further agrees not to charge the
Company for time spent in complying with these obligations. This Section 9 shall
apply only to that intellectual property which related at the time of conception
to the Company's then current or anticipated business or resulted from work
performed by Employee for the Company. Employee hereby acknowledges receipt of
written notice from the Company pursuant to California Labor Code Section 2872
that this Agreement (to the extent it requires an assignment or offer to assign
rights to any invention of Employee) does not apply to an invention which
qualifies fully under California Labor Code Section 2870.


10.     ASSIGNMENT AND DELEGATION
Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties under this Agreement. Any such assignment or delegation shall be deemed
void ab initio.
11.    TRADE SECRETS
The parties acknowledge and agree that during the Term of this Agreement and in
the course of the discharge of Employee’s duties hereunder and at any other
period of employment with the Company, its parent, affiliates, or subsidiaries,
Employee shall have and has had access to information concerning the operation
of the Company and its affiliated entities, including without limitation,
financial, personnel, sales, planning and other information that is owned by

Page 11 of 22



--------------------------------------------------------------------------------



the Company and regularly used in the operation of the Company’s business and
(to the extent that such confidential information is not subsequently disclosed
or otherwise becomes known to the public generally other than by breach of this
Agreement by Employee) that this information constitutes the Company’s trade
secrets. Employee agrees that Employee shall not disclose any such trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the Term of this Agreement or at any other time thereafter, except
as is required in the course of Employee’s employment for the Company, as
required by applicable law or court order, or if authorized in writing. Employee
shall not use any such trade secrets in connection with any other employment
and/or business opportunities following the Term. In addition, Employee hereby
expressly agrees that Employee will not disclose any confidential matters of the
Company and its affiliated entities that are not trade secrets prior to, during
or after Employee’s employment including the specifics of this Agreement.
Employee shall not use any such confidential information in connection with any
other employment and/or business opportunities at any time during or following
the Term. In addition, in order to protect any such confidential information,
Employee agrees that during the Term and for a period of twelve (12) months
thereafter, Employee will not, directly or indirectly, induce or entice any
other executive or employee of the Company, with the exception of Employee’s
exclusive assistant if the Company has employed an individual in such role, to
leave such employment.
12.    ARBITRATION
Any dispute, controversy or claim arising out of or in respect to this Agreement
(or its validity, interpretation or enforcement), the employment relationship or
the subject matter hereof shall at the request of either party be submitted to
and settled by binding arbitration conducted before a single arbitrator in Los
Angeles in accordance with the Federal Arbitration Act, to the extent that such
rules do not conflict with any provisions of this Agreement. Said arbitration
shall be under the jurisdiction of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Los Angeles, California. All such actions must be brought
within the statute of limitations period applicable to the claim as if that
claim were being filed with the judiciary or forever be waived. Failure to
institute an arbitration proceeding within such period shall constitute an
absolute bar to the institution of any proceedings respecting such controversy
or claim, and a waiver thereof. The arbitrator shall have the authority to award
damages and remedies in accordance with applicable law. Any award, order, or
judgment pursuant to such arbitration shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Each party agrees to submit to the jurisdiction of any such court for purposes
of the enforcement of any such award, order, or judgment. Company shall pay for
the administrative costs of such hearing and proceeding.
13.    INDEMNIFICATION
Except with respect to claims resulting from Employee’s willful misconduct or
acts outside the scope of his employment hereunder, Employee shall continue to
be defended, indemnified and held harmless by Company (whether during or after
the Term) in respect of all claims arising from or in connection with his
position or services as an Employee of the Company to the maximum extent
permitted in accordance with Lions Gate’s Articles of

Page 12 of 22



--------------------------------------------------------------------------------



Incorporation, Bylaws, Board Resolutions and under applicable California and
British Columbia law (including, without limitation and as applicable,
attorney’s fees), and shall be covered by the Company’s applicable directors and
officers insurance policy.
14.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM
(a)    This Agreement expresses the binding and entire agreement between
Employee and the Company and, from and after the Effective Date, shall replace
and supersede all prior arrangements and representations, either oral or
written, as to the subject matter hereof. Notwithstanding the foregoing, Section
5 of the Current Agreement, the terms of any equity grants that have been made
under any other employment agreements between Company and Employee, and the
terms of any equity grants that have been provided by Company to Employee
outside the terms of any employment agreement, in each case to the extent the
applicable equity award is outstanding on the date hereof, shall remain in full
force and effect (subject in each case to Section 5(c)(iv) above).
(b)    All modifications or amendments to this Agreement must be made in writing
and signed by both parties.
(c)    Any notice required herein shall be in writing and shall be deemed to
have been duly given when delivered by hand, received via electronic mail or on
the depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid, addressed to the Company at 2700 Colorado Avenue, Suite 200,
Santa Monica, California 90404 and to Employee at the address set forth above,
or to such address as either party may have furnished to the other in writing in
accordance herewith.
(d)    If any portion of this Agreement is held unenforceable under any
applicable statute or rule of law then such portion only shall be deemed omitted
and shall not affect the validity of enforceability of any other provision of
this Agreement.
(e)    This Agreement shall be governed by the laws of the State of California.
The state and federal courts (or arbitrators appointed as described herein)
located in Los Angeles, California shall, subject to the arbitration agreement
set forth in Section 12 above, be the sole forum for any action for relief
arising out of or pursuant to the enforcement or interpretation of this
Agreement. Each party to this Agreement consents to the personal jurisdiction
and arbitration in such forum and courts and each party hereto covenants not to,
and waives any right to, seek a transfer of venue from such jurisdiction on any
grounds.
15.    LIMIT ON BENEFITS
(a)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, Employee under any other Company
plan or agreement (such payments or benefits are collectively referred to as the
“Benefits” for purposes of this Section 15) would be subject to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), the Benefits shall be reduced (but not below

Page 13 of 22



--------------------------------------------------------------------------------



zero) if and to the extent that a reduction in the Benefits would result in
Employee retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if Employee
received all of the Benefits (such reduced amount is referred to hereinafter as
the “Limited Benefit Amount”). In such case, unless Employee has given prior
written notice to the Company specifying a different order to effectuate the
reduction of the Benefits (any such notice consistent with the requirements of
Section 409A of the Code to avoid the imputation of any tax, penalty or interest
thereunder), the Benefits shall be reduced or eliminated by first reducing or
eliminating cash severance payments, then by reducing or eliminating other cash
payments, then by reducing or eliminating those payments or benefits which are
not payable in cash, in each case in reverse order beginning with payments or
benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by Employee pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Employee’s rights and entitlements to any
benefits or compensation.
(b)    A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by Company’s independent public accountants or
another certified public accounting firm of national reputation designated by
Lions Gate (the “Accounting Firm”). Company and Employee shall use their
reasonable efforts to cause the Accounting Firm to provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to Company and Employee within five (5) days of the date of
termination of Employee’s employment, if applicable, or such other time as
requested by Company or Employee (provided Employee reasonably believes that any
of the Benefits may be subject to the Excise Tax), and if the Accounting Firm
determines that no Excise Tax is payable by Employee with respect to any
Benefits, Company and Employee shall use their reasonable efforts to cause the
Accounting Firm to furnish Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to any such Benefits.
Unless Employee provides written notice to Company within ten (10) days of the
delivery of the Determination to Employee that he disputes such Determination,
the Determination shall be binding, final and conclusive upon Company and
Employee.
16.    SECTION 409A
(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject Employee to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Employee.
(b)    Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Employee’s separation from service (as
defined above), Employee shall not be entitled to

Page 14 of 22



--------------------------------------------------------------------------------



any payment or benefits pursuant to Section 7(a)(v) until the earlier of (i) the
date which is six (6) months after Employee’s separation from service for any
reason other than death, or (ii) the date of Employee’s death. Any amounts
otherwise payable to Employee upon or in the six (6) month period following
Employee’s separation from service that are not so paid by reason of this
paragraph shall be paid (without interest) as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after
Employee’s separation from service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of Employee’s death). The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Code Section
409A.
(c)    To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Employee receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Employee receives in any other taxable year.
(d)    Each payment made pursuant to any provision of this Agreement shall be
considered a separate payment and not one of a series of payments for purposes
of Code Section 409A.








[Remainder of page left intentionally blank]

Page 15 of 22



--------------------------------------------------------------------------------



Please acknowledge your confirmation of the above terms by signing below where
indicated.
Very truly yours,


LIONS GATE ENTERTAINMENT INC.




By:     /s/ Jon Feltheimer
Its:     President


AGREED AND ACCEPTED
This 13th day of November, 2015




/s/ Wayne Levin
WAYNE LEVIN

Page 16 of 22



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF GENERAL RELEASE AGREEMENT


1.    Release by Executive. [____________] (“Executive”), on his own behalf and
on behalf of his descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue Lions Gate
Entertainment Inc. (the “Company”), its divisions, subsidiaries, parents, or
affiliated corporations, past and present, and each of them, as well as its and
their assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
Executive’s employment or any other relationship with or interest in the Company
or the termination thereof, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this General Release Agreement (this
“Agreement”) set forth below, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, California Labor Code Section 132a,
the California Family Rights Act, or any other federal, state or local law,
regulation, ordinance, constitution or common law (collectively, the “Claims”);
provided, however, that the foregoing release does not apply to any obligation
of the Company to Executive pursuant to any of the following: (1) Section 5(c)
and Sections 7(a)(v), 7(a)(vi) and 7(a)(vii), as applicable (and including any
related provisions referred to in the applicable section), of the Employment
Agreement dated as of [__________, 2015] by and between the Company and
Executive (the “Employment Agreement”); (2) any equity-based awards previously
granted by the Company to Executive, to the extent that such awards continue
after the termination of Executive’s employment with the Company in accordance
with the applicable terms of such awards (including as set forth in the
Employment Agreement); (3) any right to indemnification that Executive may have
pursuant to the Company’s bylaws, its corporate charter or under any written
indemnification agreement with the Company (or any corresponding provision of
any subsidiary or affiliate of the Company) with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to his service as
an employee, officer or director of the Company or any of its subsidiaries or
affiliates; (4) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (5) any rights
to continued medical and dental coverage that Executive may have under COBRA;
(6) any rights to payment of benefits that Executive may have under a retirement
plan sponsored or maintained by the Company that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended;

Page 17 of 22



--------------------------------------------------------------------------------



or (7) any deferred compensation or supplemental retirement benefits that
Executive may be entitled to under a nonqualified deferred compensation or
supplemental retirement plan of the Company. In addition, this release does not
cover any Claim that cannot be so released as a matter of applicable law.
Notwithstanding anything to the contrary herein, nothing in this Agreement
prohibits Executive from filing a charge with or participating in an
investigation conducted by any state or federal government agencies. Executive
does waive, however, the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Executive’s behalf arising
out of any claim released pursuant to this Agreement. Executive acknowledges and
agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.
2.    Acknowledgement of Payment of Wages. Except for accrued vacation (which
the parties agree totals approximately [____] days of pay) and salary for the
current pay period, Executive acknowledges that he has received all amounts owed
for his regular and usual salary (including, but not limited to, any bonus
(other than a bonus that is to be paid at a later date pursuant to the
Employment Agreement), severance, or other wages), and usual benefits through
the date of this Agreement.
3.    Waiver of Civil Code Section 1542. This Agreement is intended to be
effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section 1542 of the California Civil Code and any similar
provision of any other applicable state law as to the Claims. Section 1542 of
the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
4.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. Executive further expressly acknowledges and agrees that:
(i)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before entering into this Agreement;

Page 18 of 22



--------------------------------------------------------------------------------



(ii)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(iii)    He was given a copy of this Agreement on [____________] and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to expiration of such 21-day
period, he should execute the Acknowledgement and Waiver attached hereto as
Exhibit A-1;
(iv)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
(v)    He was informed that he has seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
his right of revocation, neither the Company nor Executive will have any
obligations under this Agreement.
5.    No Transferred Claims. Executive represents and warrants to the Company
that he has not heretofore assigned or transferred to any person not a party to
this Agreement any released matter or any part or portion thereof.
6.    Miscellaneous. The following provisions shall apply for purposes of this
Agreement:
(a)    Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.
(b)    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
(c)    Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.
(d)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

Page 19 of 22



--------------------------------------------------------------------------------



(e)    Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(f)    Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
(g)    Arbitration. Any controversy arising out of or relating to this Agreement
shall be submitted to arbitration in accordance with the arbitration provisions
of the Employment Agreement.
(h)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
[Remainder of page intentionally left blank]
 

Page 20 of 22



--------------------------------------------------------------------------------



The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.
“EXECUTIVE”



[Name]


EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.


“COMPANY”


Lions Gate Entertainment Inc.


By:                            
[Name]
[Title]







Page 21 of 22



--------------------------------------------------------------------------------



EXHIBIT A-1


ACKNOWLEDGMENT AND WAIVER




I, _____________, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.
I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.
EXECUTED this ___ day of ____________ 20___, at ___________ County, _________.
                            
[Name]

















Page 22 of 22

